Citation Nr: 1448702	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-41 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel







INTRODUCTION

The Veteran served on active duty from October 1961 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2013 memorandum decision, the United States Court of Appeals for Veterans Claims vacated that part of a March 2011 Board decision denying this claim, and remanded the claim for readjudication by the Board consistent with the Court's decision.   

Unfortunately, the Veteran died during the pendency of this appeal, and the appeal will be dismissed. 


FINDING OF FACT

The Veteran died in March 2012, during the pendency of this appeal. 


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A.§ 5121A (West Supp. 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2014); 79 Fed. Reg. 52977 (September 5, 2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A Certificate of Death is of record reflecting that the Veteran died in March 2012, during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  See 38 U.S.C.A.§ 5121A (West Supp. 2014); 38 C.F.R. §§ 3.1010, 20.1302 (2014); 79 Fed. Reg. 52982-84 (September 5, 2014).  )).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title[.]"  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. §§ 3.1010(b), 20.1302(a).  


ORDER

The appeal is dismissed. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


